Opening of the sitting
Mr President, at the beginning of this week's part-session, you answered a question from my Austrian colleague, Jörg Leichtfried, on the new Members joining this Parliament as a result of the Lisbon Treaty and when that could take place. You answered that this is now up to the Council. I agree as regards them joining this Parliament as full Members, but I am not sure that this is the case when it comes to their status as observers as an introduction to actually becoming full Members.
I interpret the decision we took recently on David Martin's report on our own internal rules so that we are actually free to let them start working as observers as soon as they are elected and their election confirmed by their Member State, and that we as a parliament can decide ourselves on the conditions for their position as observers.
Mr President, could you please discuss this with the rapporteur, Mr Martin, in order to come to a solution as soon as possible? It would be unreasonable if new Members who are already elected and whose election has been confirmed by the national authorities have to wait for months and months before they can actually start working. Many of them are prepared to start immediately.
As I said before, I have asked about the decision of the European Council, and the Committee on Constitutional Affairs should also take into account and study the problem. There is no final decision yet about the number of new seats and from which country they should come. There is no final decision. I know it is the decision of the European Parliament, but it is not final, so it is not so easy to take observers without having the final decision about the number and from which country they should come. So we must wait. I am thinking about that and taking care about that very strongly.
(DE) Mr President, ladies and gentlemen, I agree that this is a difficult matter to settle. I do not think it is impossible, but, from the point of view of my group, I would like to say that, with regard to the discussion in France, we find it unacceptable for observers, whatever their status, to at the same time remain members of their national parliaments. We believe that those who come here as observers should relinquish their national mandates.
(FR) Mr President, in accordance with Rule 110 of the Rules of Procedure, we are gathered here to debate the results of the Swedish Presidency - I applaud Prime Minister Reinfeldt, who has given us a courageous, useful and effective Presidency - but we are also here to examine the results of the European Council of 10 and 11 December.
On this matter, I would like to draw the attention of the President of the Commission, which is the guardian of the treaties and their application, to Article 15(6) of the Treaty on European Union, which stipulates that the President of the European Council must present a report after every European Council meeting.
It seems certain that Mr Van Rompuy, the new President of the European Council, will not be joining us, and I regret that. Indeed, he has been in office since 1 December 2009, he carries out an intense diplomatic role, and I believe that his first political act should have been to come and present himself to the European Parliament. It was therefore up to him to come and present the conclusions of the European Council of 10 and 11 December 2009.
If I may explain: an understanding was made between the President of the European Council, Mr Van Rompuy, and the President-in-Office of the Council, Mr Reinfeldt, that this last month of the Presidency will be conducted according to the old principles. That understanding is in force. The President of the European Council, Mr Van Rompuy, will take up office on 1 January 2010.
(FR) Mr President, it is not the responsibility of the Heads of State or Government to deal with the application of treaties that have been ratified by the peoples.
I will explain in greater detail: inviting and working with the President of the European Council and the serving Prime Minister who represents the rotating presidency is a decision which belongs to all Members of Parliament. We, too, will decide who is invited and in what order. We are also going to agree between the institutions - the European Parliament and the European Council - how we are going to work together. In addition, I think your remarks are premature.
An interinstitutional agreement must be made. The European Commission is also involved in this. It is too early to discuss this. It is very important that we maintain an appropriate balance between the current presidency and Head of Government, and the President of the European Council, Mr Van Rompuy. Our presidencies change, while the President remains the same, but we also need to cooperate with the Heads of Government. We need cooperation with governments, because as a legislative body, we must have permanent contact with the government of the country which has the presidency.
Furthermore, the way in which we are going to work together, and whom we invite, is also our decision - in consultation with the European Council, of course. We are going to hold talks about this. I would like to tell you that it is far too early to be doing this. Meanwhile, Mr Reinfeldt is giving the report of the last six months' activity of the European Council. Mr Van Rompuy was not involved in this work, because he was nominated only a few weeks ago, so he could not discuss this matter at all today. The matter is absolutely clear.